NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FIRST ANNAPOLIS BANCORP, INC.,
Plain,tiff-Appellee,
V.
UNITED STATES,
Defendant-Appellant.
2010-5032
Appeal from the United States Court of Federal
Claims in case no. 94-CV-522, Judge Mary Ellen Coster
Wil]iams.
ON MOTION
ORDER
Upon consideration of the United States’ motion for a
31-day extension of time, until September 13, 2010, to file
a reply brief,
IT ls 0RDERED THAT:
The motion is granted No further extensions should
be anticipated.

FlRST ANNAPOLIS BANCORP V. US
2
FOR THE COURT
AU9 2 ?9l9 /S/ Jan H01-haig
Date J an Horbaly
cc: iD_ale A. Cooter, Esq.
Jeanne E. Davidson, Esq.
s21
Clerk
FlLE
u.s. count or APPEALs FOR
me reason clRcun
Aus 02 2010
.lAN HORBALY
CLERK